                         UNITED STATES BANKRUPTCY COURT
                          WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

IN RE: Shundell Cortez Slate                                     CASE NO: 17-10053


                         TRANSMITTAL OF UNCLAIMED FUNDS
       Now comes Todd S. Johns, Standing Chapter 13 Trustee, who reports the following:

                                                (1)

    That pursuant to code section 347(a) of Title 11, ninety (90) days after the final distribution
under Section 1326, the Trustee shall stop payment on any check remaining unpaid and any
remaining property of the estate shall be paid into the Court for disposal under Chapter 129 of
Title 28.

                                                (2)

    That in the above styled matter, ninety (90) days or more have passed since final distribution
was made and pursuant to Rule 3011, the name of party to whom such non-negotiated
distribution check was issued, the amount of the check and the creditor’s last known address is as
follows:
                                 SHUNDELL CORTEZ SLATE
                           2045 BERT KOUNS INDUSTRIAL LOOP
                                             APT. 151
                                   SHREVEPORT, LA 71118

                                                (3)

   The Trustee’s check for $2,587.98 payable to the Clerk, U.S. Bankruptcy Court has been
mailed contemporaneously with this notice.

Respectfully submitted this 13th day March, 2019.

                                                            /s/Todd S. Johns
                                                            Todd S. Johns
                                                            Chapter 13 Trustee
Void Ck 2037794 , clm # Debtor Refund                       P.O. Box 1770
                                                            Shreveport, La 71166
                                                            Phone - (318)673-8244
                                                            Fax - (318)673-8254




  17-10053 - #35 File 03/13/19 Enter 03/13/19 09:15:46 Main Document Pg 1 of 1
